DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed November 13, 2018 is received.
2.	Claims 1 – 17 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 17 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Centa on March 16, 2022
6.	Regarding claim 1, please amend line 5 of this claim to recite:
“selecting one coordinate xm from the position coordinate range (xa, xb),
obtaining an actual thickness ym corresponding to the touch panel at the coordinate xm and determining a compensation coefficient based on the actual thickness ym, and”.
7.	Regarding claim 2, please amend line 2 of this claim to recite, in part, “and obtaining [[a]] the touch”.
Additionally, please amend line 5 to recite, in part, “selecting the coordinate xm”.
Additionally, please amend lines 6 – 7 to recite, in part,
“thickness ym;

obtaining”.
8.	Regarding claim 3, please amend lines 2 – 4 to recite, in part:
“[[an]] the actual thickness ym corresponding to the touch panel at the coordinate xm and determining [[a]] the compensation coefficient based on the actual thickness ym comprises: converting [[an]] the actual thickness”.
9.	Regarding claim 4, please amend lines 2 – 4 to recite, in part:
“[[an]] the actual thickness ym corresponding to the touch panel at the coordinate xm and determining [[a]] the compensation coefficient based on the actual thickness ym comprises: converting [[an]] the actual thickness”.
10.	Regarding claim 9, please amend line 5 of this claim to recite:
“coordinate xm from the position coordinate range (xa, xb), obtain an actual thickness ym corresponding to the touch panel at the coordinate xm and determine a compensation coefficient based on the actual thickness ym, and obtain a touch center”.
11.	Regarding claim 10, please amend this claim to recite:
“The touch device according to claim 9, wherein the processor is configured to select one coordinate xm from the position coordinate range (xa, xb), and obtains the touch center position coordinate through compensation based on the coordinate xm by the processing being configured to
randomly select m from the position coordinate range (xa, xb);

obtain 
determine 
mining a compensation coefficient based on the actual thickness ym, and”.
12.	Regarding claim 11, please amend lines 1 – 4 of this claim to recite, in part:
“wherein the processor is configured to obtain the actual thickness ym corresponding to the touch panel at the coordinate xm and determines the compensation coefficient based on the actual thickness ymby the processing being configured to convert 
13.	Regarding claim 13, please amend line 1 to recite, in part: “wherein the processor is configured to obtain the”.
Additionally, please amend line 4 to recite, in part: “by the processor being configured to establish a touch panel model”.
Additionally, please amend lines 6 – 7 to recite: “the processor is configured to determine the touch center position coordinate based on the compensated sensing signal data by the processing being configured to determine

Reasons for Allowance
14.	Claims 1 – 17 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Lien et al. (U.S. Pub. 2015/0160579), Hwang et al. (U.S. Pub. 2013/0057493), Wen et al. (U.S. Pub. 2014/0118282), Hagihara et al. (U.S. Pub. 2016/0154506), Jang et al. (U.S. Pub. 2011/0007003), St. Pierre (U.S. Pub. 2010/0013783), Liu (U.S. Pub. 2015/0309659), Ahn (U.S. Pub. 2016/0124534), and Huangs et al. (U.S. Pub. 2014/0104196).
Regarding claim 1, neither Lien nor Hwang nor Wen nor Hagihara nor Jang nor St. Pierre nor Liu nor Ahn nor Huangs teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“selecting one coordinate xm from the position coordinate range (xa, xb),
obtaining an actual thickness ym corresponding to the touch panel at the coordinate xm and determining a compensation coefficient based on the actual thickness ym, and
obtaining a touch center position coordinate through compensation based on the coordinate xm.”
Regarding claim 9, this claim is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 8 and 10 – 17, these claims are allowed based on their respective dependence from claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626